 Case 8:20-cv-01781-CEH-SPF Document 1 Filed 07/31/20 Page 1 of 6 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

MICHAEL OPORTO,

       Plaintiff,

vs.                                          CASE NO.

DELOITTE, LLP and
METROPOLITAN LIFE INSURANCE
COMPANY,

       Defendants.


                                       COMPLAINT

       COMES NOW the Plaintiff, MICHAEL OPORTO, (“Oporto”), by and through the

undersigned attorney, and sues the Defendants, DELOITTE, LLP (“Deloitte”) and

METROPOLITAN LIFE INSURANCE COMPANY (“MetLife”) and alleges as follows:

                               GENERAL ALLEGATIONS

       1.     In this action, Plaintiff seeks the payment of disability benefits.

       2.     This Court has jurisdiction pursuant to 29 U.S.C. §1132(e).

       3.     ERISA provides for nationwide service of process. 29 U.S.C. §1132(3)(2).

       4.     This Court has venue pursuant to 29 U.S.C. §1132(e)(2). In particular, in

ERISA actions, venue is proper where a defendant resides or may be found. Here,

MetLife can be found in the state of Florida as well as in the county of Hillsborough.

MetLife is an authorized insurer in the state of Florida and has agents in Hillsborough

County, Florida. Likewise, Deloitte can also be found in the state of Florida as well as in

the county of Hillsborough. See composite Exhibit “A” attached hereto.
 Case 8:20-cv-01781-CEH-SPF Document 1 Filed 07/31/20 Page 2 of 6 PageID 2




       5.     Oporto is and/or was a participant in each of the plans, funds, programs or

arrangements described herein.

       6.     Oporto was an employee of Deloitte (“Deloitte” or “Employer”) and as such

he was insured through a short term disability (“STD”) Plan as well as a long term

disability (“LTD”) Plan.

       7.     The Employer is the Plan Sponsor and Plan Administrator of the employee

welfare benefit plans providing STD benefits and LTD benefits.

       8.     The STD Plan and the LTD Plan provide benefits to those participants

who satisfy the terms and conditions of the Plans to receive such benefits.

       9.     The LTD Plan is a welfare benefit plan established under Employee

Retirement Income Security Act (“ERISA”), as amended, 29 U.S.C. §§1001, et seq.

Accordingly, Oporto’s claim for LTD benefits is an action for relief under ERISA.

       10.    On the other hand, Oporto’s claim for STD benefits is an action excluded

from coverage under ERISA as the plan providing such benefits is a salary continuation

plan/payroll practice not governed by ERISA. 29 C.F.R. §2510.3-1(b)(2). In particular,

upon information and belief, the STD Plan is funded by Deloitte which pays benefits out

of its general assets

       11.    This Court has jurisdiction of the claim under the LTD Plan pursuant to 29

U.S.C. §1132(e).

       12.    This Court has supplemental jurisdiction of the claim under the STD Plan

pursuant to 28 U.S.C. §1367 (Supplemental Jurisdiction).




                                            2
 Case 8:20-cv-01781-CEH-SPF Document 1 Filed 07/31/20 Page 3 of 6 PageID 3




       13.    A copy of what purports to be the STD Plan document and/or Summary

Plan Description (“SPD”) is attached hereto as Exhibit “B.” A copy of the applicable

LTD Plan document is in possession of the Defendants.

       14.    MetLife is the claims administrator for both the STD Plan and the LTD

Plan. Moreover, it provides the “full and fair” final review of claims under the STD Plan

and the LTD Plan. Finally, MetLife insures the payment of benefits under the LTD Plan.

       15.    MetLife denied and/or terminated Oporto’s STD claim finding that he was

not disabled under the terms of the STD Plan. After appealing the STD claim decision,

MetLife upheld its decision terminating and/or denying benefits via letter dated

December 12, 2019

       16.    Oporto attempted to file a separate claim for LTD benefits.           MetLife

advised that he was not entitled to claim LTD benefits as he had not received all STD

benefits. See email from MetLife dated May 11, 2020 attached hereto as Exhibit “C.”

       17.    Therefore, pursuant to 29 C.F.R. §2560.503-1(l)(2)(i), MetLife’s decision

on the LTD claim is deemed denied as the LTD Plan has failed to provide a reasonable

claims procedure that would yield a decision on the merits of the claim.             In the

alternative, MetLife’s decision with respect to the STD claim also acts as a final denial of

Oporto’s LTD claim given MetLife’s refusal to accept a separate LTD claim.

       18.    With respect to the claims made herein, Oporto has exhausted his

administrative remedies and/or exhaustion has been excused or is waived.

                                      COUNT I
                  (Action for Plan Benefits 29 U.S.C. §1132(a)(1)(B))

       Oporto incorporates the allegations contained in paragraphs 1 through 18 above,

and further states:
                                             3
 Case 8:20-cv-01781-CEH-SPF Document 1 Filed 07/31/20 Page 4 of 6 PageID 4




       19.    This Count is brought against MetLife only as the insurer of the LTD Plan.

       20.    The LTD Plan provided for the payment of LTD benefits in the event

Oporto became disabled as defined in the LTD Plan. The LTD Plan also provided for

the continuation of other benefits in the event of disability.     The other benefits are

described with particularity in the applicable plan documents for those plans.

       21.    Oporto was and is disabled as defined by the LTD Plan at all times

material hereto.

       22.    Oporto made a claim for LTD Plan benefits. Said claim for benefits was

terminated or denied.

       23.    Oporto is entitled to LTD Plan benefits.

       24.    MetLife has failed and refused to pay Oporto sums due pursuant to the

terms of the LTD Plan, breaching the terms of said LTD Plan.

       25.    Because of the failure to pay benefits pursuant to the terms of the LTD

Plan, Oporto has been forced to retain the undersigned attorneys and is obligated to

pay them a reasonable attorney’s fee. Oporto is entitled to recover attorney’s fees as

authorized by 29 U.S.C. §1132(g).

       WHEREFORE, plaintiff, Oporto, prays for relief from defendant, MetLife, for the

payment of disability benefits, reinstatement to all other benefits, including the waiver of

premiums as if benefits had never been terminated or denied, plus attorney’s fees and

costs and any other such further relief as the Court deems proper.

                                        COUNT II
                   (Action for STD Plan Benefits – Breach of Contract)

       Oporto incorporates the allegations contained in paragraphs 1 through 18 above,

and further states:
                                             4
 Case 8:20-cv-01781-CEH-SPF Document 1 Filed 07/31/20 Page 5 of 6 PageID 5




       26.    This Count is brought against Deloitte, the funding source for the STD

Plan and against MetLife as claim administrator who made the final decision with

respect to the STD claim.

       27.    Oporto initially became disabled while employed and eligible for STD

benefits under the STD Plan. In particular, he became disabled on or about April 19,

2019. Benefits were denied.

       28.    Oporto has been and continues to be disabled as defined by the STD Plan

and is entitled to additional STD benefits which Defendants have refused to pay. Upon

information and belief the maximum period of STD benefits should have expired on or

about October 18, 2019. Oporto remained disabled up through and beyond that date.

       29.    Deloitte and/or its claims administrator MetLife have continued to refuse to

pay all STD Plan benefits to which Oporto is entitled.

       30.    Deloitte and/or its claim administrator MetLife’s refusal to pay all STD Plan

benefits to Oporto is a breach of contract and the terms of Oporto’s employment.

       31.    Deloitte and/or its claim administrator MetLife has failed to pay the

statutory interest penalties and the statutory attorney’s fees required by law.

       32.    Oporto has complied with all conditions precedent to recovery and to filing

this lawsuit or such conditions precedent have been excused or waived.

       33.    Oporto remains fully prepared to comply with his obligations pursuant to

the STD Plan.

       34.    Because of the failure to pay benefits pursuant to the terms of the STD

Plan, Oporto has been forced to retain the undersigned attorneys and is obligated to

pay them a reasonable attorney’s fee.

                                             5
 Case 8:20-cv-01781-CEH-SPF Document 1 Filed 07/31/20 Page 6 of 6 PageID 6




      WHEREFORE, plaintiff, Oporto, prays for relief from defendants, Deloitte and

MetLife for the payment of disability benefits, reinstatement to all other benefits,

including the waiver of premiums as if benefits had never been terminated or denied,

plus attorney’s fees and costs and any other such further relief as the Court deems

proper.

Date: July 31, 2020

                                      ______/s/Gregory D. Swartwood___________
                                      Gregory D. Swartwood, Esquire
                                      Florida Bar No. 858625
                                      The Nation Law Firm, LLP
                                      570 Crown Oak Centre Drive
                                      Longwood, FL 32750
                                      Telephone: (407) 339-1104
                                      Facsimile: (407) 339-1118
                                      E-Mail: gswartwood@nationlaw.com
                                      Attorneys for Plaintiff




                                         6
